Fourth Court of Appeals
                                      San Antonio, Texas
                                           September 3, 2020

                                          No. 04-20-00414-CR

                                        Leticia Monae YOUNG,
                                                Appellant

                                                     v.

                                         The STATE of Texas,
                                               Appellee

                    From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR7162
                        Honorable Catherine Torres-Stahl, Judge Presiding


                                             ORDER
        The trial court’s certification in this appeal states “this criminal case is a plea-bargain case, and
the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by the
defendant; therefore, the trial court’s certification accurately reflects that the criminal case is a plea-
bargain case. See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides: “The appeal must be dismissed if a certification that shows the defendant has the right of appeal
has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

         It is therefore ORDERED that this appeal will be dismissed pursuant to Rule 25.2(d) of the Texas
Rules of Appellate Procedure unless appellant causes an amended trial court certification to be filed
by October 5, 2020, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—
San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED pending our resolution of the
certification issue.




                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court